Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed July 26, 2022, wherein claims 1, 2, 4, 8-11, and 13-15 were amended, and claims 7 and 12 were canceled.  The drawing objections and claim rejections under 35 USC 112(b) made in the previous Office action have been withdrawn.  

Claim Objections
Claims 11 and 15 are objected to because of the following informalities: 
In claim 11, at three occurrences, “face and engage to form” should correctly be –face and engage each other to form—  to clearly describe the relationships (and which is how the relationship will be understood for examination purposes); and 
In claim 15, at line 2, “the actuator screw” should correctly be –an actuator screw— and, 
at line 3, “the engagement member” should be –an engagement member--.   
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampert (US 1,220,346).  

Regarding claim 1, Lampert discloses a device for tensioning a screw (Figures 1-6, below), containing:
a screw pulling member 11 comprising an engagement section 25 (Figs 1, 5, 6, 1:75-98) capable of engagement with a thread of a screw to be tensioned, and
a support member 1 engaging a part to be tightened by the device (Figs 1-2, 1:62-68) and 
a toggle lever mechanism 3, 4, 16, 18 (Figs 1 and 3-6) operatively connected to the screw pulling member and the support member and disposed therebetween, wherein the toggle lever mechanism is operable to displace for displacing the screw pulling member relative to the part to be tightened and the support member along a longitudinal axis of the screw to elongate the screw in a direction of the longitudinal axis (1:99-109, 2:50-65).

                                 
    PNG
    media_image1.png
    504
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    697
    media_image2.png
    Greyscale


Regarding claim 2, Lampert discloses the limitations of claim 1, as described above, and further discloses wherein the support member 1 supports the toggle lever mechanism against the part to be tightened (Figs 1-2, 1:62-68).  

Regarding claim 3, Lampert discloses the limitations of claim 2, as described above, and further discloses (Figs 1 and 3-6) wherein the toggle lever mechanism comprises a first lever member 3 and a second lever member 4, wherein the first lever member 3 is at a first side pivotably connected with the support member 1 (at 37) and at a second side pivotably connected with a second side of the second lever member 4 (at 36), and the second lever member 4 is pivotably connected with the screw pulling member 11 at a first side of the second lever member (at 33).  

Regarding claim 4, Lampert discloses the limitations of claim 3, as described above, and further discloses (see Figs 1 and 3-6) wherein the first lever member 3 is pivotable relative to the support member 1 about a first pivot axis 37 and pivotable relative the second lever member 4 about a second pivot axis 36, and the second lever member 4 is pivotable relative to the screw pulling member 11 about a third pivot axis 33, wherein the first, second and third pivot axis are aligned parallel to each other.
       
Regarding claim 5, Lampert discloses the limitations of claim 1, as described above, and further discloses a guide 9 for guiding the screw pulling member 11 in direction of a pulling axis defined by the guide (1:61-67, Figs 5-6).  

Regarding claim 6, Crymble discloses the limitations of claim 1, as described above, and further discloses wherein the toggle lever mechanism comprises an actuator unit (distal end of 3, Figs 5-6), wherein the actuator unit is configured to define a position of the first lever member and/or the second lever member.  

Regarding claim 14, Lampert discloses the limitations of claim 3, as described above, and further discloses wherein the toggle lever mechanism comprises two pairs of first and second lever members (each of 3 and 4 defines a pair of elements, Figs 2-4), wherein the two pairs are arranged on opposite sides with respect to the engagement section (each of the pairs has elements that are disposed on laterally opposite sides of the engagement section, that is, a first, first lever member is opposite a first, second lever member; and a second, first lever member is opposite a first, second lever member).  


Allowable Subject Matter
Claims 8-11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8, 11, and 15, the closest art of record, Lampert (US 1,220,346), discloses the limitations of claims 3, 6, and 14, as described above, but Lampert, alone or in combination, does not teach, suggest, or make obvious the actuator screw structured and functioning as recited in claims 8 and 15, or the arc-shaped surfaces that face and engage each other and function as recited in claim 11, in combination with the additional elements of the claims.   Claims 9, 10, and 13 would be allowable as being dependent from an allowable claim.  

Response to Arguments
Applicant’s arguments filed July 26, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723